Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00279-CV

                                     Abdul H. NUBANI,
                                         Appellant

                                              v.

                     COUNTY OF GUADALUPE and Randall R. Smidt,
                                   Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 2011-2202-CV
                         The Honorable William Old, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, the joint motion to dismiss appeal is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against appellant.

       SIGNED August 19, 2015.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice